DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.         Claims 1-6 are pending in this application.

Priority
3.        Acknowledgement is made of applicant’s claim for foreign priority based on application JP 2020-028975 filed on 02/25/2020 under 35 U.S.C 119(a)-(d).

Drawings
4.        The drawing has been filed on 02/24/2021 are acceptable for examination purpose.

Information Disclosure Statement
5.        The information disclosure statement filed on 02/24/2021 is in compliance with the provision of the 37 CFR 1.97 and therefore has been considered.

Claim Rejections - 35 USC § 102
6.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




7.        Claims 1-2, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onomatsu, US Pub 2018/0101336.
             As to claim 1[independent], Onomatsu teaches an image forming apparatus comprising [figs. 1-2, element 100; abstract]: 
             an operation control portion [fig. 2, element 101; 0051] for executing a plurality of functions for forming an image [fig. 2, element 101; 0051-0052, 0070-0074  Onomatsu teaches that the controller 101 executes many function related to image forming process]; 
             a memory [fig. 2, element 102; 0051] that stores availability information of the plurality of functions according to a specified contract that defines usage conditions of the image forming apparatus [fig. 2, element 102 & fig. 7; 0051, 0070-0075, 0082  Onomatsu teaches that the memory stores the printing amount information which determined by the controller 101 whether the one of the functions such as printing can be performed (see at least para., 0070), and the controller 101 further performs detail analysis or determination process according to the specified contract including a usage condition of the printer 100 (see fig. 7)]; and 
             a determination portion [fig. 2, element 101; 0051] that determines, when a usage request for at least one of the plurality of functions is received, with reference to the availability information [fig. 2, element 102 & fig. 7; 0051, 0070-0075, 0081  Onomatsu teaches that the memory stores the printing amount information which determined by the controller 101 whether the one of the functions such as printing can be performed (see at least para., 0070)], whether or not the at least one of the plurality of functions corresponding to the usage request that is received is configured to be used [fig. 2, element 102 & fig. 7; 0051, 0070-0075, 0081-0082  Onomatsu teaches that the memory stores the printing amount information which determined by the controller 101 whether the one of the functions such as printing can be performed (see at least para., 0070), and the controller 101 further performs detail analysis or determination process according to the specified contract including a usage condition of the printer 100 (see fig. 7)], wherein 
              the operation control portion [fig. 2, element 101; 0051] controls operation of the image forming apparatus in accordance with a determination result of the determination portion [fig. 11; 0119-0120  Onomatsu teaches that the controller 101 controls the image forming operations in accordance with the determination results when the availability information confirmed the determination results]. 

            As to claim 2 [dependent from claim 1], Onomatsu teaches wherein the plurality of functions include a monochrome printing function and a color printing function [fig. 9; 0110  Onomatsu teaches that the plurality of functions having a monochrome/black n white printing function and the color printing].

              As to claim 4 [dependent from claim 1], Onomatsu teaches an update portion [fig. 2, element 101; 0051] that acquires usage information of the image forming apparatus, the usage information being information regarding the specified contract and updates the availability information stored in the memory by using the usage information 0016-0017, 0021, 0073-0074  Onomatsu teaches that the printer 100 update the usage value of the printer according to the usage information, indicated in the specified contact with the user, stored in the printer 100 and also update the usage value acquired from the server 200 that are used to determine the availability of the functions of the printer].

              As to claim 5 [dependent from claim 4], Onomatsu teaches wherein the usage information includes at least one of usage frequency information indicating a usage frequency of the plurality of functions of the image forming apparatus [0016-0017, 0070-0072  Onomatsu teaches that the printer 100 receive the usage frequency of the printing function of the printer 100] and expiration date information of the plurality of functions.

              As to claim 6 [dependent from claim 1], Onomatsu teaches a display portion [0097-0098] that displays, when the determination portion determines that the at least one of the plurality of functions corresponding to the usage request that is received is not configured to be used [0070-0073, 0143-0144  Onomatsu teaches that the controller 101 determines that the usage condition isn’t fulfill and not to be used], a message prompting contract of the specified contract in which the function corresponding to the usage request that is received is configured to be used [fig. 7; 0097-0098, 0142-0143  Onomatsu teaches that the message is displayed on the printer’s display to prompt the user to select one of the contract as shown in fig. 7 indicating the function related to the usage condition].
Allowable Subject Matter
8.         Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                            REASONS FOR ALLOWANCE
9.          The following is an examiner’s statement of reasons for allowance: 
             The independent claim 3 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited “wherein the image forming apparatus is configured to use a process color ink and a spot color ink different from the process color ink, the plurality of functions include a high-quality printing function, in a case in which the usage request for the high-quality printing function is received, when the determination portion determines that the high-quality printing function is configured to be used, the operation control portion executes image formation by printing using the process color ink and the spot color ink and when the determination portion determines that the high-quality printing function is not configured to be used, the operation control portion executes the image formation by printing using the process color ink”, in combination with all other limitations as claimed in independent claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HARIS SABAH/Examiner, Art Unit 2674